DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/541055, filed on 08/14/2009.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huber et al. (US 2007/0231826).
a.	Re claim 1, Huber et al. disclose a substrate 20 (see figs. 2-9 and related text; see also figs. 2-3 and remaining of disclosure for more details), comprising: a basal layer 72 comprising a top surface and a plurality of metal contacts 84 (see fig. 2, [0068]) located on the top surface; and an insulation layer (78 on fig. 9 or 86 on fig. 2, noting that 78 is also 86 on fig. 2, and fig. 9 is just a modification of the substrate 20 of fig. 2 wherein element 76 is now provided as a coil on the lower surface of 72; see [0047] noting that Kapton is an insulating material; see also [0055]) disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (note that “mounting” does not structurally distinguish  over the top surface of 86 or 78), a bottom surface and a plurality of grooves (recesses exposing contacts 84), wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts (explicit on figs. 2-3&9), the grooves expose respective metal contacts, and each of the grooves is configured to accommodate an electrode of a micro component 10 so as to make the electrode electrically contact the metal contact which the corresponding groove exposes (explicit on fig. 9; nonetheless, it is noted that the limitation “each of the grooves is configured to (i.e. capable of) accommodate an electrode of a micro component so as to make the electrode electrically contact the metal contact which the corresponding groove exposes” is a functional or intended use limitation which does not structural distinguish over the grooves of Huber et al. that are capable of doing what is claimed; See, e.g., In re Pearson, 181 USPQ 641 (CCPA); In re Minks, 169 USPQ 120 (Bd Appeals); In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See MPEP §2114).

b.	Re claim 3, the grooves comprise a plurality of first grooves (grooves exposing 3 pads 84 on fig. 7) and a plurality of second grooves (grooves exposing 2 pads 84 on fig. 7), and a configuration (i.e. arrangement, relative to layer 79 for example) of each of the first grooves is different from a configuration of each of the second grooves.

b.	Re claim 6, Huber et al. disclose a display device, comprising: a basal layer 72 comprising a top surface and a plurality of metal contacts 84 located on the top surface (see figs. 2-9 and related text; see also figs. 2-3 and remaining of disclosure for more details); an insulation layer (86 on fig. 2, 78 on fig. 9) disposed on the top surface of the basal layer, the insulation layer comprising a first (top) mounting surface (see remark in claim 1 rejection above regarding the limitation “mounting”), a bottom surface and a plurality of grooves (recesses exposing 84), wherein the first mounting surface is opposite to the bottom surface, the first mounting surface is opposite to the basal layer, and the bottom surface faces the basal layer, each of the grooves extends from the first mounting surface to the bottom surface, the grooves respectively correspond to the metal contacts, and the grooves expose respective metal contacts; and a plurality of micro components 10, each of the micro components comprising an electrode 24, wherein the electrode is fitted into one of the grooves and electrically contacts the metal contact which the corresponding groove exposes (implicit from the description of fig. 2, noting that contacts 24 would bond to contacts 84 when component 10 is mounted on substrate 20).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 4-5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huber et al. (US 2007/0231826).

a.	Re claim 2, Huber et al. disclose all the limitations of claim 1 as stated above and further disclose the substrate according to claim 1, further comprising: a coil (all coils on fig. 9 as a whole; see fig. 9, [0056]) [positioned near] a second (bottom) mounting surface of the basal layer, and the coil corresponding to the grooves, wherein the coil is configured to (i.e. capable to) generate magnetic force by voltage for attracting the electrode to one of the grooves, and the top surface and the second mounting surface of the basal layer are opposite surfaces (see intended use or functional limitation remarks above regarding the non-structurally distinguishing, intended use or functional limitation “the coil is configured to generate magnetic force by voltage for attracting the electrode to one of the grooves”). But Huber et al. do not explicitly disclose the coil being disposed on (i.e. in contact with) the second mounting surface of the basal layer. However, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided the coil to be disposed on the said second mounting surface in order to provide the coil with a support and also make the coil closer to the top surface of the basal layer for a more effective or stronger magnetic action at the bonding site 74 in the in the recesses of the insulating layer 78 (see MPEP 2144.I&II).

b.	Re claim 4, Huber et al. Disclose all the limitations of claim 3 as stated above and further disclose providing elements 76 as coils (see fig. 9 and related text). As such, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided elements 76 in fig. 7 as coils disposed on (see motivation to do so in claim 2 rejection above, the said motivation applying here also) the bottom surface of layer 72, and this as merely implementing a modification as suggested by fig. 9 and related text with a reasonable expectation of success (see MPEP 2143.E&G). The modification would have resulted in having the substrate according to claim 3, further comprising: a coil (all coils 76 as a whole) disposed on a second mounting surface of the basal layer, and the coil corresponding to the first grooves and the second grooves, “wherein the coil is configured to generate magnetic force by voltage for attracting the electrode to one of the first grooves and the second grooves” (see intended use or functional limitation remarks above for this quoted limitation), and the top surface and the second mounting surface of the basal layer are opposite surfaces.

c.	Re claim 5, see claims 3 and 4 rejections above wherein the coils corresponding to the plurality of first grooves would be a plurality of first coils, and the coils corresponding to the plurality of second grooves would be a plurality of second coils. As such, one would have had the substrate according to claim 3, further comprising: a plurality of first coils disposed on a second mounting surface of the basal layer, the first coils respectively correspond to the first grooves, “wherein the first coils are configured to generate a first magnetic force by voltage” (see intended use or functional limitation remarks above for this quoted limitation); and a plurality of second coils disposed on the second mounting surface of the basal layer, the second coils respectively correspond to the second grooves, “wherein the second coils are configured to generate a second magnetic force by voltage” (see intended use or functional limitation remarks above for this quoted limitation); wherein the top surface and the second mounting surface of the basal layer are opposite surfaces.

d.	Re claim 7, see claim 2 rejection above, noting the intended use or functional limitation remarks for the limitation “wherein the coil is configured to generate magnetic force by voltage”.

e.	Re claim 8, Huber et al. disclose that the functional blocks 10 can comprise light emitting diodes (see [0072]; see also [0004] which is indicative of the potential light emitting function of the invention as displays and lighting are contemplated). It is the Examiner position that multicolor displays are widely known and used, and noting that the rationale to modify or combine the prior art does not have to be expressly stated in the prior art but may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law (see MPEP 2144.I), further noting that the desire to enhance commercial opportunities by improving a product or process is universal and even common-sensical (see MPEP 2144.II), and finally noting from MPEP 2141.03 that “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton” and that a “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.”, it would have been obvious to one skilled in the art before the effective filing date of the invention to have provided at least a first and second micro components emitting different colors and positioned each at a groove arranged at different positions (thus grooves with different arrangements, i.e. configurations) in order to achieve a multicolor display. The modification above would have resulted in the display device according to claim 6, wherein the micro components comprise a first micro component and a second micro component emitting different color lights, and a configuration of one of the grooves, where the first micro component is fitted, is different from a configuration of another one of the grooves where the second micro component is fitted.

	 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Schuele et al. (US 9,825,202) and Fonstad, Jr. et al. (US 7,323,757) disclose substrate/display similar to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899